DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 9-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. [WO 2017/160032] (hereinafter as “Cho ‘032”) in view of Ohkubo et al. [U.S. Pub. No. 2016/0351316] and Choi et al. [KR 2017-0014792] (for motivation purposes).
Regarding Claim 1, Cho ‘032 shows a coil electronic component (Figs. 1-16), comprising: 
a support member (100) having a thickness of 20 to 40 µm (see Page 5 of English translation); 
a coil pattern (210 or 220) disposed on at least one of a first surface and a second surface of the support member (see Figs. 1-16) opposing each other (see Figs. 1-16); 
an encapsulant (300) encapsulating at least portions of the support member and the coil pattern (see Figs. 1-16, element 300 encapsulating at least portions of element 100 and element 210 or 220); and 
an external electrode (410 or 420) disposed in an external region of the encapsulant (see Figs. 1-16) and connected to the coil pattern (see Figs. 1-16, see English translation).
Cho ‘032 does not explicitly show the coil pattern having an aspect ratio of 11.5 or higher.
Ohkubo et al. shows a coil component (Figs. 1-5) teaching and suggesting the coil pattern having an aspect ratio of 11.5 or higher (Paragraph [0040]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil pattern having an aspect ratio of 11.5 or higher as taught by Ohkubo et al. for the coil component as disclosed by Cho ‘032 to improve and/or enhance direct current resistance properties (Paragraphs [0054], [0085] of Choi et al.).
Regarding Claim 5, Cho ‘032 shows a thickness of the coil pattern (210 or 220) is three or more times the thickness of the support member (see Page 5 of English translation).
Regarding Claim 6, Cho ‘032 shows the coil pattern (210, 220) is disposed on both of the first surface (top surface) and the second surface (bottom surface) of the support member (see Figs. 1-6, element 210 is disposed on the top surface and element 220 is disposed on the bottom surface of element 100).
Regarding Claim 7, Cho ‘032 shows the encapsulant (300) includes magnetic grains (310) and an insulating resin (320, see Figs. 1-16, see English translation).
Regarding Claim 9, Cho ‘032 shows the first (top surface) and second (bottom surface) surfaces oppose each other in a thickness direction (see Figs. 1-16); 
the coil (200) has a first coil pattern (210) disposed on the first surface (see Figs. 1-16), and has a thickness (height) in the thickness direction that is three or more times the thickness of the support member (100) in the thickness direction (see Figs. 1-16, see Page 5 of English translation, a thickness of element 210 being at least two times higher than the thickness of element 100 covers the range three or more times).
Should it be found the ranges does not anticipate by Cho ‘032, then before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the coil has a first coil pattern disposed on the first surface, and has a thickness in the thickness direction that is three or more times the thickness of the support member in the thickness direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to improve inductance and reduce resistance (Page 2 of English translation). In re Aller, 105 USPQ 233.
Regarding Claim 10, Cho ‘032 shows the coil (200) further includes: 
a second coil pattern (220) disposed on the second surface (see Figs. 1-16), and having a thickness (height) in the thickness direction that is three or more times the thickness of the support member (100) in the thickness direction (see Figs. 1-16, see Page 5 of English translation, a thickness of element 220 being at least two times higher than the thickness of element 100 covers the range three or more times); and 
a conductive via (110) extending through the thickness of the support member (100) to connect the first and second coil patterns to each other (see Figs. 1-16, see English translation).
Should it be found the ranges does not anticipate by Cho ‘032, then before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second coil pattern disposed on the second surface, and having a thickness in the thickness direction that is three or more times the thickness of the support member in the thickness direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to improve inductance and reduce resistance (Page 2 of English translation). In re Aller, 105 USPQ 233.
Regarding Claim 16, Cho ‘032 shows the thickness of the support member (100) is 20 to 30 µm (see Page 5 of English translation).
Moreover, having the thickness of the support member is 20 to 30 µm would have been an obvious design choice based on intended and/or environmental use in order to facilitate support, mechanical stability and reducing manufacturing size based on design requirements.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the support member is 20 to 30 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to facilitate support, mechanical stability and reducing manufacturing size based on design requirements. In re Aller, 105 USPQ 233.

Claim(s) 2-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho ‘032 in view of Ohkubo et al. and Choi et al. as applied to claims 1 and 9 above, and further in view of Kawarai [U.S. Pub. No. 2007/0085647].
Regarding Claim 2, Cho ‘032 in view of Ohkubo et al. and Choi et al. shows the claimed invention as applied above but does not show a region of the encapsulant covering the coil pattern is defined as a cover portion, a thickness of the cover portion is less than a thickness of the coil pattern.
Kawarai shows an inductor (Fig. 13 with teachings from Fig. 3) teaching and suggesting a region of the encapsulant (82) covering the coil pattern (16a) is defined as a cover portion (see Fig. 13 with Fig. 3 as a teaching), a thickness of the cover portion is less than a thickness of the coil pattern (see Fig. 13, Paragraphs [0041], [0063], [0082], Table 2, a thickness of element 82 being 10 µm is less than a thickness of element 16a being 30 µm).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a region of the encapsulant covering the coil pattern is defined as a cover portion, a thickness of the cover portion is less than a thickness of the coil pattern as taught by Kawarai for the coil component as disclosed by Cho ‘032 in view of Ohkubo et al. and Choi et al. to obtain desirable magnetic coupling characteristics and inductance values based on design requirements (Table 2).
Regarding Claim 3, Kawarai shows the thickness of the coil pattern is two or more times the thickness of the cover portion (see Fig. 13, Paragraphs [0041], [0063], [0082], Table 2, a thickness of element 16a being 30 µm is two or more times the thickness of element 82 being 10 µm).
Regarding Claim 15, Cho ‘032 shows the first coil pattern (210) extends in the thickness direction between a base surface (lower surface) contacting the first surface of the support member (see Figs. 1-16) and a peripheral surface (top surface) opposite the base surface (see Figs. 1-16), and the encapsulant (300) forms a cover portion (the cover portion is between top surface of element 210 and top surface of element 300) extending over the peripheral surface of the first coil pattern (see Figs. 1-16).
Cho ‘032 view of Ohkubo et al. and Choi et al. does not explicitly show the encapsulant forms a cover portion extending over the peripheral surface of the first coil pattern and having a thickness that is half or less of the thickness of the first coil pattern.
Kawarai shows an inductor (Fig. 13 with teachings from Fig. 3) teaching and suggesting the encapsulant (82) forms a cover portion (see Fig. 13 with Fig. 3 as a teaching) extending over the peripheral surface (top surface) of the first coil pattern (16a, see Fig. 13) and having a thickness that is half or less of the thickness of the first coil pattern (see Fig. 13, Paragraphs [0041], [0063], [0082], Table 2, a thickness of element 82 being 10 µm is half or less the thickness of element 16a being 30 µm).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant forms a cover portion extending over the peripheral surface of the first coil pattern and having a thickness that is half or less of the thickness of the first coil pattern as taught by Kawarai for the coil component as disclosed by Cho ‘032 view of Ohkubo et al. and Choi et al. to obtain desirable magnetic coupling characteristics and inductance values based on design requirements (Table 2).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho ‘032 in view of Ohkubo et al. and Choi et al. as applied to claims 1 and 7 above, and further in view of Kim et al. [U.S. Pub. No. 2015/0109088].
Regarding Claim 8, Cho ‘032 in view of Ohkubo et al. and Choi et al. shows the claimed invention as applied above but does not show the encapsulant fills a region between adjacent winding patterns of the coil pattern.
Kim et al. shows an electronic component (Figs. 4-6) teaching and suggesting the encapsulant (magnetic material of element 50) fills a region between adjacent winding patterns of the coil pattern (see Figs. 4-6, Paragraphs [0048]-[0049]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant fills a region between adjacent winding patterns of the coil pattern as taught by Kim et al. for the coil component as disclosed by Cho ‘032 in view of Ohkubo et al. and Choi et al. to increase the volume of the magnetic material achieving an increase in inductance (Paragraph [0049]).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho ‘032 view of Ohkubo et al. and Choi et al. as applied to claims 1 and 9 above, and further in view of Kim et al. [U.S. Pub. No. 2015/0109088].
Regarding Claim 13, Cho ‘032 shows the encapsulant (300) includes magnetic grains (310), the first coil pattern includes a plurality of windings (see Figs. 1-16).
Cho ‘032 view of Ohkubo et al. and Choi et al. does not explicitly show the magnetic grains of the encapsulant extend into a space between adjacent windings of the plurality of windings.
Kim et al. shows an electronic component (Figs. 4-6) teaching and suggesting the first coil pattern (42) includes a plurality of windings (see Figs. 4-6), the magnetic grains (magnetic material of element 50) of the encapsulant (50) extend into a space between adjacent windings of the plurality of windings (see Figs. 4-6, Paragraphs [0048]-[0049]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic grains of the encapsulant extend into a space between adjacent windings of the plurality of windings as taught by Kim et al. for the coil component as disclosed by Cho ‘032 view of Ohkubo et al. and Choi et al. to increase the volume of the magnetic material achieving an increase in inductance (Paragraph [0049]).
Regarding Claim 14, Kim et al. shows the magnetic grains (magnetic material of element 50) of the encapsulant (50) extend into the space between the adjacent windings of the plurality of windings (see Figs. 4-6, Paragraphs [0048]-[0049]) to a depth (see Figs. 4-6, magnetic material of element 50 extend to a depth up to element 23), measured in a thickness direction from a surface of the first coil pattern opposite to first surface (see Figs. 4-6).
The combination of Cho ‘032 in view of Kim et al. shows the depth is three or more times the thickness of the support member (Cho ‘032 teaches having a thickness of element 210 being at least two times higher than the thickness of element 100 covers the range three or more times, see Figs. 1-16, see Page 5 of English translation and Kim et al. teaches filling magnetic material of element 50 extend to a depth up to element 23 so therefore the magnetic material of element 50 of Kim et al. filling the depth of Cho ‘032 will result in three or more times the thickness of element 100).
Moreover, having the depth is three or more times the thickness of the support member would have been an obvious design choice based on intended and/or environmental use in order to improve inductance and reduce resistance based on design requirements.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho ‘032 view of Ohkubo et al. and Choi et al. as applied to claim 1 above, and further in view of Park et al. [U.S. Pub. No. 2017/0236633].
Regarding Claim 16, Cho ‘032 view of Ohkubo et al. and Choi et al. shows the claimed invention as applied above.
In addition, Park et al. shows an inductor (Fig. 2) teaching and suggesting the thickness of the support member (200) is 20 to 30 µm (Paragraph [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness of the support member is 20 to 30 µm as taught by Park et al. for the coil component as disclosed by Cho ‘032 view of Ohkubo et al. and Choi et al. to facilitate support, mechanical stability and reducing manufacturing size based on design requirements.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the support member is 20 to 30 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to facilitate support, mechanical stability and reducing manufacturing size based on design requirements. In re Aller, 105 USPQ 233.


Claim(s) 1, 5-7, 9-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. [WO 2017/160032] (hereinafter as “Cho ‘032”) in view of Choi et al. [KR 2017-0014792].
Regarding Claim 1, Cho ‘032 shows a coil electronic component (Figs. 1-16), comprising: 
a support member (100) having a thickness of 20 to 40 µm (see Page 5 of English translation); 
a coil pattern (210 or 220) disposed on at least one of a first surface and a second surface of the support member (see Figs. 1-16) opposing each other (see Figs. 1-16); 
an encapsulant (300) encapsulating at least portions of the support member and the coil pattern (see Figs. 1-16, element 300 encapsulating at least portions of element 100 and element 210 or 220); and 
an external electrode (410 or 420) disposed in an external region of the encapsulant (see Figs. 1-16) and connected to the coil pattern (see Figs. 1-16, see English translation).
Cho ‘032 does not explicitly show the coil pattern having an aspect ratio of 11.5 or higher.
Choi et al. shows an electronic component (Figs. 1-3) teaching and suggesting the coil pattern having an aspect ratio of 11.5 or higher (Paragraphs [0072], [0075], [0078], for example Tp = 200 µm and Wp = 10 µm so that Tp/Wp = 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil pattern having an aspect ratio of 11.5 or higher as taught by Choi et al. for the coil component as disclosed by Cho ‘032 to improve and/or enhance direct current resistance properties (Paragraphs [0054], [0085]).
Regarding Claim 5, Cho ‘032 shows a thickness of the coil pattern (210 or 220) is three or more times the thickness of the support member (see Page 5 of English translation).
Regarding Claim 6, Cho ‘032 shows the coil pattern (210, 220) is disposed on both of the first surface (top surface) and the second surface (bottom surface) of the support member (see Figs. 1-6, element 210 is disposed on the top surface and element 220 is disposed on the bottom surface of element 100).
Regarding Claim 7, Cho ‘032 shows the encapsulant (300) includes magnetic grains (310) and an insulating resin (320, see Figs. 1-16, see English translation).
Regarding Claim 9, Cho ‘032 shows the first (top surface) and second (bottom surface) surfaces oppose each other in a thickness direction (see Figs. 1-16); 
the coil (200) has a first coil pattern (210) disposed on the first surface (see Figs. 1-16), and has a thickness (height) in the thickness direction that is three or more times the thickness of the support member (100) in the thickness direction (see Figs. 1-16, see Page 5 of English translation, a thickness of element 210 being at least two times higher than the thickness of element 100 covers the range three or more times).
Should it be found the ranges does not anticipate by Cho ‘032, then before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the coil has a first coil pattern disposed on the first surface, and has a thickness in the thickness direction that is three or more times the thickness of the support member in the thickness direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to improve inductance and reduce resistance (Page 2 of English translation). In re Aller, 105 USPQ 233.
Regarding Claim 10, Cho ‘032 shows the coil (200) further includes: 
a second coil pattern (220) disposed on the second surface (see Figs. 1-16), and having a thickness (height) in the thickness direction that is three or more times the thickness of the support member (100) in the thickness direction (see Figs. 1-16, see Page 5 of English translation, a thickness of element 220 being at least two times higher than the thickness of element 100 covers the range three or more times); and 
a conductive via (110) extending through the thickness of the support member (100) to connect the first and second coil patterns to each other (see Figs. 1-16, see English translation).
Should it be found the ranges does not anticipate by Cho ‘032, then before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second coil pattern disposed on the second surface, and having a thickness in the thickness direction that is three or more times the thickness of the support member in the thickness direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to improve inductance and reduce resistance (Page 2 of English translation). In re Aller, 105 USPQ 233.
Regarding Claim 16, Cho ‘032 shows the thickness of the support member (100) is 20 to 30 µm (see Page 5 of English translation).
Moreover, having the thickness of the support member is 20 to 30 µm would have been an obvious design choice based on intended and/or environmental use in order to facilitate support, mechanical stability and reducing manufacturing size based on design requirements.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the support member is 20 to 30 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to facilitate support, mechanical stability and reducing manufacturing size based on design requirements. In re Aller, 105 USPQ 233.

Claim(s) 2-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho ‘032 in view of Choi et al. as applied to claims 1 and 9 above, and further in view of Kawarai [U.S. Pub. No. 2007/0085647].
Regarding Claim 2, Cho ‘032 in view of Choi et al. shows the claimed invention as applied above but does not show a region of the encapsulant covering the coil pattern is defined as a cover portion, a thickness of the cover portion is less than a thickness of the coil pattern.
Kawarai shows an inductor (Fig. 13 with teachings from Fig. 3) teaching and suggesting a region of the encapsulant (82) covering the coil pattern (16a) is defined as a cover portion (see Fig. 13 with Fig. 3 as a teaching), a thickness of the cover portion is less than a thickness of the coil pattern (see Fig. 13, Paragraphs [0041], [0063], [0082], Table 2, a thickness of element 82 being 10 µm is less than a thickness of element 16a being 30 µm).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a region of the encapsulant covering the coil pattern is defined as a cover portion, a thickness of the cover portion is less than a thickness of the coil pattern as taught by Kawarai for the coil component as disclosed by Cho ‘032 in view of Choi et al. to obtain desirable magnetic coupling characteristics and inductance values based on design requirements (Table 2).
Regarding Claim 3, Kawarai shows the thickness of the coil pattern is two or more times the thickness of the cover portion (see Fig. 13, Paragraphs [0041], [0063], [0082], Table 2, a thickness of element 16a being 30 µm is two or more times the thickness of element 82 being 10 µm).
Regarding Claim 15, Cho ‘032 shows the first coil pattern (210) extends in the thickness direction between a base surface (lower surface) contacting the first surface of the support member (see Figs. 1-16) and a peripheral surface (top surface) opposite the base surface (see Figs. 1-16), and the encapsulant (300) forms a cover portion (the cover portion is between top surface of element 210 and top surface of element 300) extending over the peripheral surface of the first coil pattern (see Figs. 1-16).
Cho ‘032 view of Choi et al. does not explicitly show the encapsulant forms a cover portion extending over the peripheral surface of the first coil pattern and having a thickness that is half or less of the thickness of the first coil pattern.
Kawarai shows an inductor (Fig. 13 with teachings from Fig. 3) teaching and suggesting the encapsulant (82) forms a cover portion (see Fig. 13 with Fig. 3 as a teaching) extending over the peripheral surface (top surface) of the first coil pattern (16a, see Fig. 13) and having a thickness that is half or less of the thickness of the first coil pattern (see Fig. 13, Paragraphs [0041], [0063], [0082], Table 2, a thickness of element 82 being 10 µm is half or less the thickness of element 16a being 30 µm).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant forms a cover portion extending over the peripheral surface of the first coil pattern and having a thickness that is half or less of the thickness of the first coil pattern as taught by Kawarai for the coil component as disclosed by Cho ‘032 view of Choi et al. to obtain desirable magnetic coupling characteristics and inductance values based on design requirements (Table 2).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho ‘032 in view of Choi et al. as applied to claims 1 and 7 above, and further in view of Kim et al. [U.S. Pub. No. 2015/0109088].
Regarding Claim 8, Cho ‘032 in view of Choi et al. shows the claimed invention as applied above but does not show the encapsulant fills a region between adjacent winding patterns of the coil pattern.
Kim et al. shows an electronic component (Figs. 4-6) teaching and suggesting the encapsulant (magnetic material of element 50) fills a region between adjacent winding patterns of the coil pattern (see Figs. 4-6, Paragraphs [0048]-[0049]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the encapsulant fills a region between adjacent winding patterns of the coil pattern as taught by Kim et al. for the coil component as disclosed by Cho ‘032 in view of Choi et al. to increase the volume of the magnetic material achieving an increase in inductance (Paragraph [0049]).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho ‘032 view of Choi et al. as applied to claims 1 and 9 above, and further in view of Kim et al. [U.S. Pub. No. 2015/0109088].
Regarding Claim 13, Cho ‘032 shows the encapsulant (300) includes magnetic grains (310), the first coil pattern includes a plurality of windings (see Figs. 1-16).
Cho ‘032 view of Choi et al. does not explicitly show the magnetic grains of the encapsulant extend into a space between adjacent windings of the plurality of windings.
Kim et al. shows an electronic component (Figs. 4-6) teaching and suggesting the first coil pattern (42) includes a plurality of windings (see Figs. 4-6), the magnetic grains (magnetic material of element 50) of the encapsulant (50) extend into a space between adjacent windings of the plurality of windings (see Figs. 4-6, Paragraphs [0048]-[0049]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic grains of the encapsulant extend into a space between adjacent windings of the plurality of windings as taught by Kim et al. for the coil component as disclosed by Cho ‘032 view of Choi et al. to increase the volume of the magnetic material achieving an increase in inductance (Paragraph [0049]).
Regarding Claim 14, Kim et al. shows the magnetic grains (magnetic material of element 50) of the encapsulant (50) extend into the space between the adjacent windings of the plurality of windings (see Figs. 4-6, Paragraphs [0048]-[0049]) to a depth (see Figs. 4-6, magnetic material of element 50 extend to a depth up to element 23), measured in a thickness direction from a surface of the first coil pattern opposite to first surface (see Figs. 4-6).
The combination of Cho ‘032 in view of Kim et al. shows the depth is three or more times the thickness of the support member (Cho ‘032 teaches having a thickness of element 210 being at least two times higher than the thickness of element 100 covers the range three or more times, see Figs. 1-16, see Page 5 of English translation and Kim et al. teaches filling magnetic material of element 50 extend to a depth up to element 23 so therefore the magnetic material of element 50 of Kim et al. filling the depth of Cho ‘032 will result in three or more times the thickness of element 100).
Moreover, having the depth is three or more times the thickness of the support member would have been an obvious design choice based on intended and/or environmental use in order to improve inductance and reduce resistance based on design requirements.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho ‘032 view of Choi et al. as applied to claim 1 above, and further in view of Park et al. [U.S. Pub. No. 2017/0236633].
Regarding Claim 16, Cho ‘032 view of Choi et al. shows the claimed invention as applied above.
In addition, Park et al. shows an inductor (Fig. 2) teaching and suggesting the thickness of the support member (200) is 20 to 30 µm (Paragraph [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness of the support member is 20 to 30 µm as taught by Park et al. for the coil component as disclosed by Cho ‘032 view of Choi et al. to facilitate support, mechanical stability and reducing manufacturing size based on design requirements.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the support member is 20 to 30 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to facilitate support, mechanical stability and reducing manufacturing size based on design requirements. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837